It appears from Rem. Rev. Stat., Vol. 7A, § 6360-98 [P.P.C. § 295-47], quoted in the majority opinion, that the law lacks, what doubtless would have been *Page 810 
included therein had the matter been called to the attention of the legislature, any provision giving some restricted right of way to a pedestrian finding himself in the position of the respondent in the case at bar with regard to a motor vehicle pursuing the course followed by the truck, which collided with the respondent. The second paragraph of the section accords to a motor vehicle the right to enter a traffic-controlled intersection with the green light and then turn to the right or left against the red light and proceed across the lane, where pedestrians may be moving with the green light in their favor. The section carefully preserves to pedestrians, who enter the intersection with the green light, the right to enjoy the right of way until the intersection is crossed, even though the signals turn while the pedestrians are in the intersection; but the statute does not give a pedestrian, who enters the crossing with the green light and proceeds with the green light, any right of way over a motor vehicle which enters the intersection with the same green light and then turns to the right or left.
The section quoted provides that a motor vehicle, entering an intersection with the green light, may turn to the right or left if such a turn be indicated by a directional arrow, but may so turn "only with the exercise of due caution and if the same can be done without interfering with other traffic or endangering pedestrians lawfully within the controlled area."
The first situation referred to implies more danger to pedestrians than the second because the existence of the green arrow serves as some warning to pedestrians that a motor vehicle may make the turn against the red light.
To say that a pedestrian, crossing an intersection with the green light, is warned of a turn in his direction by a motor vehicle, which also enters the intersection with the green light, by observing some hand signal given by the driver, assumes too much as, in a crowded intersection, a quickly given signal, while adequate to warn other motor vehicles, may well not be observed by a pedestrian who, in crossing a crowded intersection, must maintain observation in several *Page 811 
directions, and whose vision may be obstructed by other cars.
In the case at bar, respondent was facing north on the east side of Division street, intending to proceed north across the intersection. The truck which collided with respondent was proceeding south on Division street, the driver intending to turn east onto B avenue. From the evidence, it appears that respondent had proceeded halfway across B avenue when he was struck, from which it may fairly be deduced that the truck had made a rather quick turn to the driver's left.
Assuming that a pedestrian, occupying the position of respondent, started across the intersection with the green light, while an automobile, which had been proceeding north on Division street, also entered the intersection with the green light, but immediately turned to the east on B avenue, it would seem that the pedestrian might well suffer serious injury from a car which he never saw, although, under the law, the vehicle had the same right to enter the intersection and turn that the pedestrian had to proceed straight across the intersection.
The absence of any statutory right of way in such situations may well remind one of the ancient Scottish definition of the relationship existing between the Scottish Kirk and the state, which was frequently defined as "coordinate jurisdiction with mutual subordination." It was often as difficult to apply that definition to a particular state of facts as it is to determine the respective rights of a pedestrian and a motor vehicle in the situation disclosed by the facts in the case at bar, or in the situation which I have assumed.
In such a case as this, the doctrine of contributory negligence, while properly applied in certain cases, should, in my opinion, be only so applied in such a case as this when it can be said that, under all the facts, the pedestrian was very clearly guilty of negligence which contributed to the accident. Regardless of statute, the primary duty rests upon the driver of a turning motor vehicle to so operate his car as to avoid injury to pedestrians lawfully crossing the intersection. *Page 812 
In my opinion, the record in the case at bar discloses a state of facts which does not warrant a judicial holding that respondent was, as a matter of law, guilty of contributory negligence.